DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (Journal of Polymer Science, Part A Polymer Chemistry, 2017, 55, 1669-1673).

Regarding Claims 1-2, Yan teaches a polymer represented by POT (page 167- ):

    PNG
    media_image1.png
    287
    915
    media_image1.png
    Greyscale

POT reads on applicants’ polymer identically (per claim 1). As POT reads on applicants’ polymer identically, POT would inherently have the same electronic properties (per claim 2).

Regarding Claim 8, Yan teaches that POT can be used in electrofluorescent displays (page 1672) (per claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Journal of Polymer Science, Part A Polymer Chemistry, 2017, 55, 1669-1673).


Regarding Claims 3, 6-7, Yan teaches the method to make POT (page 1673):

    PNG
    media_image2.png
    580
    443
    media_image2.png
    Greyscale


	The synthetic method of Yan is nearly identical to applicants’ method.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have used normal product isolation, purification and drying methods which reads on the instant limitations, absent unexpected results (per claim 3).
Yan teaches using a magnetic stirrer at room temperature for 24 hours.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have determined a suitable reaction time to complete the conversion to the polymer which would have included the overlapping portion of the range, absent unexpected results (per claim 6).
Yan teaches drying under vacuum at 40 deg C while applicant claims 300 to 475 deg C. The office notes that this step in the process is merely removal of the residual water/moisture from the polymer product. This step in the process is generally promoted by heat and vacuum pressure. Under reduced pressure the volatile moisture is removed. If one subjects the mixture to higher temperature the pressure need not be reduced as much as when the mixture is subjected to a lower temperature. The office takes the position it is common in the art to dry a reaction product under a suitable temperature and reduced pressure to remove the volatile moisture leaving a dried final product. 
As neither Yan nor applicant specific the vacuum conditions, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected a higher or lower temperature corresponding to a desired vacuum pressure set point to volatize the moisture which would have included applicants’ temperature range to achieve a dried polymer product, absent unexpected results (per claim 7).	 
   
Regarding Claim 4, Yan teaches the following monomers (page 1670):


    PNG
    media_image3.png
    295
    786
    media_image3.png
    Greyscale

	Yan teaches molar ratios which differs from applicant. The office notes that establishing the proper molar ratios between monomers is based of stochiometrically considering the ring opening reaction of the amine group with the anhydride to form amide linkages.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have adjusted the molar ratios of the reactive monomers to form the polymer which would have included the claimed ratio, absent unexpected results (per claim 4).

Regarding Claim 5, Yan POT solubility (page 1670):

    PNG
    media_image4.png
    124
    448
    media_image4.png
    Greyscale

	The office also notes the methanol was mentioned above as one of the solvents used in the polymer preparation. 
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from the solvents exemplified by Yan including suitable volumes of said solvents which reads on the instant limitations, absent unexpected results (per claim 5).	

Regarding Claim 8, Yan teaches that POT can be used in electrofluorescent displays (page 1672) (per claim 8).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art while teaching POT can be used in a display fails to provide or suggest usage in a hole injection layer (per claims 9-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786